Citation Nr: 1125831	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a right elbow disability.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from May 1984 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 RO rating decision that, in pertinent part, denied service connection for a right elbow disability and for a skin disorder.  

A March 2011 RO decision granted service connection for vesicular hand eczema and poikiloderma of civatte and assigned a noncompensable rating for the period from October 20, 2005 to October 7, 2009, and a 10 percent rating for the period since October 8, 2009.  Therefore, the issue of entitlement to service connection for a skin disorder is no longer on appeal.  


FINDINGS OF FACT

Any right elbow problems during service were not chronic.  Any current right elbow disability began many years after service and was not caused by any incident of service.  


CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by service.  38 C.F.R. 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2005, a rating decision in May 2006, and a statement of the case in May 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a March 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran contends that he has a right elbow disability that is related to his period of service.  He specifically alleges that he injured his right elbow when he was standing in the back of a truck and the driver accelerated, which caused him to fall and land on his right side.  He reports that he was treated with ice and a sling at that time for right elbow pain.  

The Veteran's service treatment records include references to right elbow complaints.  On a medical history form at the time of an August 2000 examination, the Veteran checked that he had swollen or painful joints.  The reviewing examiner noted that the Veteran had nearly full range of motion of the right arm with no pain and no weakness.  The objective August 2000 examination report included a notation that the Veteran's upper extremities were normal.  An undated report, possibly regarding the August 2000 examination, noted that the Veteran reported that he could not make his right arm (elbow) straight.  

On a medical history form at the time of the March 2004 separation examination, the Veteran checked that he did not have a painful shoulder, elbow, or wrist.  The reviewing examiner did not refer to any right elbow problems.  The March 2004 objective separation examination report included a notation that the Veteran's upper extremities were normal.  An actual right elbow disability was not diagnosed during the Veteran's period of service.  

The first post-service evidence of record of any possible actual right elbow disability is in August 2009, many years after the Veteran's period of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A January 2006 emergency department note from Dartmouth-Hitchcock Medical Center noted that the Veteran was seen with a chief complaint of right-sided weakness.  The Veteran reported that while driving home, he had the onset of right upper extremity weakness.  The impression was transient right upper and lower extremity weakness associated with diffuse pain, not fully resolved.  An actual right elbow disability was not diagnosed at that time.  

Subsequent treatment records from Dartmouth-Hitchcock Medical Center dated from January to December 2007 show that the Veteran was treated for complaints including right-sided weakness, pain, and numbness.  The diagnoses did not refer to any right elbow disabilities.  

An August 2009 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he injured his right elbow in 1989 (there was also a notation of an onset in 1990) when he was standing in the back of truck and the driver accelerated, which caused him to fall and land on his right side.  He stated that he was treated with ice and a sling at that time for right elbow pain.  The Veteran indicated that he did not have giving way, instability, deformity, or pain of the right elbow.  He reported that he did have weakness.  It was noted that there was no incoordination, episodes of dislocation or subluxation, or episodes of locking of the Veteran's right elbow.  The Veteran indicated that he did not have effusion, decreased speed of joint motion, or flare-ups of joint disease.  The Veteran denied that his claimed right elbow disability affected the motion of the right elbow joint.  It was reported that the Veteran did not have constitutional symptoms of arthritis or incapacitating episodes of arthritis.  

The diagnosis was right elbow strain, resolved.  The problem associated with the diagnosis was listed as a "right elbow".  The examiner commented that a right elbow disability "[was] not caused by or a result of [the Veteran's] military service."  The examiner indicated that there was no documentation after a review of the Veteran's claims file that would substantiate that his right elbow "condition" was a chronic condition during the military.  The examiner reported that the Veteran stated that he received and ice pack and a sling in 1989 and that he had no further treatment for right elbow complaints for twenty years.  The examiner noted that the Veteran was also able to function in the military for fifteen years with no further treatment.  The examiner stated that an X-ray, as to the Veteran's right elbow, showed no definite acute displaced fracture or dislocation.  

The Board notes that there is no specific post-service evidence of a diagnosis of a right elbow disability of record.  The August 2009 VA orthopedic examination report related a diagnosis of right elbow strain, resolved.  The problem associated with the diagnosis was listed as a "right elbow".  There are post-service private treatment records that refer to complaints of right-sided weakness or to right upper extremity weakness, but no actual diagnosis of a right elbow disability.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence does not specifically indicate a current diagnosed right elbow disability.  Even assuming the presence of a current right elbow disability, the Board notes that the probative evidence as a whole provides no continuity of symptomatology of a right elbow disability since service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder otherwise adequately medically linked to an incident of service.  There is no indication from a probative medical source that any right elbow problems during the Veteran's period of service may be reasonably associated with any current right elbow disability diagnosed many years later.  The medical evidence does not suggest that any current right elbow disability is related to the Veteran's period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that any present right elbow disability began years after his period of service, without relationship to service.  In the report of the August 2009 examination, the VA examiner specifically found that a right elbow disability "[was] not caused by or a result of [the Veteran's] military service."   The examiner made this determination after examination and review of the entire claims file.  

The Veteran has alleged in statements that his current elbow disability had its onset during service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had right elbow problems during his period of service, or that he had right elbow problems for many years, he is not competent to diagnose his claimed right elbow disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no evidence of a current right elbow disability that is related to his period of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

The weight of the competent medical evidence demonstrates that any right elbow problems during service were not chronic, and that any current claimed right elbow disability began many years after the Veteran's period of service and was not caused by any incident of service.  The Board concludes that the weight of the medical evidence is against any finding that a right elbow disability was incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Service connection for a right elbow disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


